NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________

                                      No. 14-1301
                                   ________________


                                         DI LI LI
                                       a/k/a FA DU
                                      a/k/a DE LI LI,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                                        Respondent
                       ____________________________________

                           On Petition for Review of an Order
                        of the Board of Immigration Appeals
                            (Agency No. A077-341-145)
                       Immigration Judge: Donald V. Ferlise

                 Submitted pursuant to Third Circuit LAR 34.1(a)
                                January 12, 2015

                BEFORE: McKEE, Chief Judge, HARDIMAN and
                         SCIRICA, Circuit Judges

                       (Opinion filed: September 15, 2015)

                                   ________________

                                       OPINION*
                                   ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Chief Judge.

       Di Li Li has filed a petition for review of the January 14, 2014, order of the

Board of Immigration Appeals denying his motion to reopen his immigration

proceedings. For the reasons that follow, we will vacate the BIA’s order and

remand for proceedings consistent with the opinion.1

                                           I.

       There is no time limit for filing a motion to reopen with the BIA where the

motion is based on changed country conditions and the supporting evidence could

not have been discovered or presented at the previous proceeding. 8 U.S.C. §

1229a(c)(7)(C)(ii). The BIA found that Li’s untimely motion did not meet this

exception and that Li had not established a prima facie case for protection under

the CAT. It also declined to exercise its discretionary powers to sua sponte reopen

the removal proceedings.

       Li alleges that, since his final order denying his application for relief, he has

become a devout Christian and would face religious persecution should he be returned to

China. Li’s decision to convert to Christianity is a change in his personal circumstances,

which is insufficient by itself to excuse the 90-day time limit on the motion to reopen.


1
  We review the BIA’s denial of a motion to reopen for abuse of discretion. See Guo v.
Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). The BIA abuses its discretion when its
decision is “arbitrary, irrational, or contrary to law.” Tipu v. INS, 20 F.3d 580, 582 (3d
Cir. 1994). “An abuse of discretion may be found in those circumstances where the
Board’s decision provides no rational explanation, inexplicably departs from established
policies, is devoid of reasoning, or contains only summary or conclusory statements; that
is to say, where the Board has acted in an arbitrary of capricious manner.” Shardar v.
Att’y Gen., 503 F.3d 308, 316 (3d Cir. 2007).
                                                2
See Liu v. Att’y Gen., 555 F.3d 145, 151-52 (3d Cir. 2009). His “choice to engage in

such [religious] activities after being ordered deported does not support application of the

changed country conditions exception.” Khan v. Att’y Gen., 691 F.3d 488, 497 (3d Cir.

2012). Therefore, the relevant inquiry is whether Li has presented sufficient evidence

which was previously unavailable or undiscoverable to demonstrate a material change in

the treatment of Christians in China since his asylum hearing. See Liu, 555 F.3d at 150-

51.

        Although Li bears the burden of proof, 8 C.F.R. § 1208.13(a), the Board “ha[s] a

duty to explicitly consider any country conditions evidence submitted by an applicant that

materially bears on his claim,” and “[a] similar, if not greater, duty arises in the context

of motions to reopen based on changed country conditions.” Zheng v. Att’y Gen., 549
F.3d 260, 268 (3d Cir. 2008) (citation omitted). To support his contention that country

conditions have changed since 2004, Li provided numerous State Department Country

and International Religious Freedom Reports, China Aid Association reports, and

research articles, as well as a 2005 Law of the People’s Republic of China on Penalties

for Administration of Public Security, a 2008 Notice from the Ministry of Public

Security, and a 2008 Church Order of Protestant Churches in China. In his motion, Li

relied heavily on country reports from 2003 through 2011, highlighting specific

information from each report which he argued demonstrated changed conditions over

time.

        Li argues that the Board failed to meaningfully consider all of the evidence in the

record. In its opinion, the Board stated that Li “cites the 2003-2009 Country Reports on

                                              3
China, but he does not offer those documents to support his motion.” Op. at 2. It is

unclear from this statement, nor is it clear from the opinion, whether the Board

considered these reports – which were quoted at length in Li’s motion to reopen – despite

its conclusion that Li failed to provide them. Moreover, we are hard pressed to

understand the BIA’s statement that this evidence was presented, but Li did not rely on it.

       In Liu v. Holder, the Board’s opinion contained nearly an identical comment

regarding citations to reports which were not offered as evidence. Liu, 718 F.3d 706, 710

(7th Cir. 2013). The Seventh Circuit determined the petitioner in that case had submitted

the evidence, but opined that she did not have to, noting that “it was enough for her to

cite them since they are public documents to which the Board has ready access.” Id. In

Abassi v. INS, 305 F.3d 1028, 1031 (9th Cir. 2002), the petitioner made references to

“Country Reports,” but failed to provide them. The Ninth Circuit held that, although the

petitioner has the burden of proof, he is not required “to attach a government report that

is easily available to the BIA.” Id. Given these cases, it is arguable here that, where the

petitioner has quoted at length information which the Board could easily verify from

readily available public documents, the Board erred in not taking administrative notice of

the missing reports.

       Moreover, it does not appear that the Board appreciated the extent of the evidence.

Country Reports for 2003 and 2004 were part of the administrative record. See A.R. at

550-81 & 582-633. Failure to consider these reports could be a denial of due process.

See Abdulai v. Ashcroft, 239 F.3d 542, 549-50 (3d Cir. 2001). This is particularly true

because the Board had a duty to compare the most recent conditions with the country

                                             4
conditions that existed at the time of Li’s 2005 hearing. See Filja v. Gonzales, 447 F.3d
241, 252-54 (3d Cir. 2006) (noting that the Board’s point of reference when evaluating

whether country conditions have changed is the time of the hearing before the IJ).

       Although the Board need not “write an exegesis on every contention” raised, it

must provide sufficient analysis to allow us to conclude that it “has heard and thought

and not merely reacted.” Id. at 256. Here, the Board failed to address Li’s arguments as

to how conditions have worsened over time, and that mistreatment of church members

has not been limited to harassment. Specifically, inter alia, Li outlined the following

from State Department reports:

              In 2003-2006: “leaders of unauthorized groups were
              sometimes the targets of harassment, interrogation, detention,
              and physical abuse.”

              In 2006 & 2008: “Authorities disrupted church meetings and
              retreats; detained, beat, and harassed leaders and church
              members; and confiscated the personal property of church
              leaders and members. . . . [T]here were numerous reports of
              detention and harassment of unregistered Protestant groups.”

              In 2010: “The government detained, arrested, or sentenced to
              prison a number of religious leaders and adherents for
              activities related to their religious practice. These activities
              included assembling for religious worship, expressing
              religious beliefs in public and in private, and publishing
              religious texts.

                        “Local authorities often used administrative
              detention, such as confinement at reeducation through labor
              (RTL) camps, to punish members of unregistered religious
              groups.”

                         “Unregistered religious believers and Falun Gong
              adherents were among those housed with mentally ill patients
              in [high-security psychiatric hospitals].”

                                             5
A. 23-27. The failure to address this evidence is magnified by the fact that the Board

quite correctly acknowledged that “reports on country conditions are highly probative

evidence and are usually the best source of information on conditions in foreign nations.”

Op. at 2. Because, at a minimum, the Board failed to adequately explain its decision that

conditions had not materially worsened, we cannot meaningfully review the petition. See

Zheng, 549 F.3d at 268-69 (vacating the Board’s decision where it failed to sufficiently

explain the basis for its decision).

       Finally, in support of his motion to reopen, Li provided an affidavit from a fellow

church member alleging that the member had been persecuted by Chinese authorities for

attending an underground church. The Board discounted this evidence, stating:

“[C]onsidering in part [Li’s] previous lack of candor, we do not find it to have been

shown to be of sufficient evidentiary worth to support reopening these proceedings.” Op.

at 3. However, the prior adverse credibility determination related to Li’s family planning

claim. That was “utterly unrelated” to his religious persecution claim. Guo v. Ashcroft,

386 F.3d 556, 562 (3d Cir. 2004) (holding each adverse credibility finding must be

justified with statements or record evidence “specifically related to the issue under

consideration”); see also Lin v. Att’y Gen., 700 F.3d 683, 688 n.3 (3d Cir. 2012) (“Prior

adverse credibility determinations are not always relevant on motions to reopen.”).

Therefore, the Board erred in allowing the prior determination to taint its view of his

evidence of changed country conditions. See Guo, 386F.3d at 562. Since we cannot

determine the extent to which the Board relied on this prior determination in denying the


                                             6
motion to reopen, we cannot conclude that the error is harmless. See Yuan v. Att’y Gen.,

642 F.3d 420, 427 (3d Cir. 2011) (applying harmless error on immigration review “when

it is highly probable that the error did not affect the outcome of the case”).

                                             II.

       For all the reasons stated above, we will remand to the BIA to allow it to

reconsider Li’s motion to reopen.2 See INS v. Ventura, 537 U.S. 12, 16 (2002) (holding

that a court of appeals should remand rather than decide the “changed circumstances”

matter on its own).




2
 The Board did not reach the question of whether Li had made prima facie case for
asylum. See Shardar, 503 F.3d at 312 (noting the two distinct inquiries in evaluating
motions to reopen). The Board did find that Li had failed to establish prima facie
eligibility for relief under the CAT; however, it provided no basis for that decision.
However, because we find that the Board abused its discretion in addressing the evidence
of changed country conditions, we need not address the CAT claim.
                                              7